



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Skeete, 2012
    ONCA 874

DATE: 20121212

DOCKET: C54142

Simmons and Epstein JJ.A. and Speyer J. (
ad
    hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Adrian Skeete

Appellant

Sam Goldstein, for the appellant

Mabel Lai, for the respondent

Heard and released orally: December 5, 2012

On appeal from the conviction entered on June 9, 2011 by
    Justice Michael G. Quigley of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

Following a jury trial, the appellant was convicted of robbery with a
    firearm. The Crowns theory was that the appellant was a party to an attempted
    carjacking. The appellant contends that his conviction amounts to an unreasonable
    verdict because there was insufficient evidence linking him to the attempted
    theft of the car and to establish the weapon involved in the event was a real
    firearm.

[2]

Notably, the appellant raises no objections to the trial judges
    instructions to the jury, which we view as a model of fairness. Nor does he
    raise any objection to any other rulings or aspects of the conduct of the
    trial.

[3]

We do not accept the appellants submission that the conviction for
    robbery was unreasonable.

[4]

The complainant identified the appellant as one of three males standing
    at the northeast corner of an intersection at about eleven oclock at night. At
    the time, the complainant was driving his car in an easterly direction and was
    in the process of making a left turn to proceed in a northerly direction. A
    black Acura pulled in front of his vehicle blocking his way. The appellant, who
    had been standing on the street corner, walked over and spoke to the driver of
    the Acura. Meanwhile, a man in a blue shirt brandishing a gun approached the
    complainant and yelled at him to get out of the car. The complainant attempted
    to reverse his vehicle to escape. In the interval, an S.U.V. appeared behind
    him and blocked his way. The appellant escaped by driving up on the curb and
    around the Acura.

[5]

The appellant testified and disputed aspects of the complainants story.
    For example, the appellant claimed he was on the street corner with a friend
    who left at some point in advance of these events and that he did not know
    anyone else who may have been on the street corner. Moreover, he claimed he
    spoke to the driver of the Acura for the sole purpose of giving him directions.
    As they were entitled to do, the jury rejected these aspects of the appellants
    evidence. The appellant did acknowledge, however, that he saw a man approach
    the complainant holding what appeared to be a gun.

[6]

Having regard to the appellants presence with two others on the street
    corner, the actions of the driver of the Acura in cutting off the complainants
    car, the appellants conduct in approaching the Acura, and the failure of the
    appellant to react when the gun was brandished, we are not persuaded that the
    finding that the appellant was a party to an attempted carjacking, that is a
    robbery, was unreasonable.

[7]

Turning to the firearm, while we think it is a close call, we are not
    persuaded there was sufficient evidence to make the finding that it was real on
    a beyond a reasonable doubt standard.

[8]

In the circumstances, we allow the appeal in part, set aside the
    conviction for robbery with a firearm, and substitute a conviction for robbery.

[9]

We did not receive extensive submissions on how our disposition of the
    appeal should affect the sentence imposed. The appellant suggests it should be
    varied to one year imprisonment, the Crown, 18 months. In all the
    circumstances, we set aside the sentence imposed and substitute a
    sentence of 12 months imprisonment.


Janet Simmons J.A.

Gloria
    Epstein J.A.


C.M.
    Speyer J. (
ad hoc
)


